EXAMINER'S COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The declaration under 37 CFR 1.130(a) filed on 3/7/2022 is sufficient to overcome the rejection of claims 1, 2 and 6-12 based on the application of the Munoz et al (2014) reference applied under 35 U.S.C. 102(a)(1), and the rejection of claims 3-5 and 10-12 based on the application of the Munoz et al (2014) reference applied under 35 U.S.C. 103.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yang Tang on 5/3/2022.

The application has been amended as follows: 

In the claims:
7. (Currently Amended) The isolated cell of claim 6, wherein the CAS9 endonuclease expressed in the[[a]] cell.
8. (Currently Amended) The isolated cell of claim 7[[6]], wherein the disruption is an insertion or deletion of one or more nucleotides within the target genomic 
12. (Currently Amended) The isolated cell 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment filed 3/7/2022 in combination with the Examiner’s amendment overcomes all of the rejections of record.
The prior art teaches compositions for a method of increasing double-strand break mutagenesis at a genomic locus of interest in a cell by combining the use of a rare-cutting endonuclease, whose action on DNA liberates 3’-OH overhangs, with TREX2 (Silva et al. WO 2013/0095252 A1, cited as reference 1 on the IDS filed 12/5/2018; e.g., Abstract; page 1, lines 8-17; page 5, lines 6-9; page 12, lines 15-17). The instant claims have been amended to specifically limit the Cas9 endonuclease that functions to generate blunt ended double strand breaks, which would not have a 3’-OH overhang. Porteus (“Strategies to increase genome editing frequencies and to facilitate the identification of edited cells.” in Shondra M. Pruett-Miller (ed.), Chromosomal Mutagenesis, Methods in Molecular Biology, Vol. 1239, Springer Science + Business Media New York, 2015, published online November 3, 2014, cited as reference 46 on the IDS filed 12/5/2018) teaches that TREX2 is used to enhance mutagenic NHEJ by trimming 3’ overhangs to blunt overhangs (e.g., page 284, last paragraph).  Porteus teaches that one would only expect a minimal enhancement of TREX2 on blunt ends created by RNA-guided endonucleases and instead suggests the use of TREX2 with paired nickase RNA-guided endonucleases, which would result in 3’-single-strand overhangs (e.g., page 284, last paragraph). Thus, the prior art does not provide a reason or motivation to use TREX2 with Cas9 that produces blunt ends. Furthermore, the instant specification teaches a 2-fold (p<0.03, Fig. 1C) increase in proximal end-joining products subsequent to cleavage with Cas9-WT, which causes blunt ends (e.g., paragraph [0042]). The specification teaches that TREX2 expression further increases the frequency of mutagenic end-joining when co-expressed with Cas9 (e.g., paragraph [0042]). Given the teachings of the prior art, a significant two-fold increase in end joining mutagenesis with the claimed composition would not have been expected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699